PER CURIAM.
' This case came on to be heard upon the record, briefs, supplemental memoranda, and oral argument of counsel. And it appearing that the action arises out of an automobile accident occurring in the state of Kentucky, and is based upon a liability insurance policy issued in Kentucky b.y appellant; .and that the court found that the owner of the automobile gave implied permission to the driver to use the car at the time of the accident; and that while the driver deviated from the contemplated use, the deviation was slight and not specifically forbidden by the owner; and it appearing that the District Court did not err in concluding as a matter of law that the driver, at the time of the accident, was operating the car within the terms of .the implied permission ; Cf. Fleichmann Co. v. Howe, 213 Ky. 110, 280 S.W. 496; United States Fidelity & Guaranty Co. v. Hall, 237 Ky. 393, 35 S.W.2d 550:
It is ordered that the judgment appealed from be, and it hereby is, affirmed.